Wallin, J.,
(concurring.) I think the sale of the realty was not rendered absolutely void by the sale of separate parcels in solido, without first offering the parts separately; nor do I think the sale was made void because no one bid at the sale except the creditor; but in my judgment the sale was clearly irregular under § 5144, Comp. Laws, because the parcels were not separately offered before being struck off in mass. Such an irregularity in the sale of real estate upon execution would, for reasons stated at length in the opinion by Judge Corliss, furnish sufficient ground for setting aside the sale by a direct application to the court, made by motion in the action in which the execution issued. The practice of moving by motion in the action to set aside irregular sales is well established, and is a speedy and' convenient remedy. But in the case under consideration I am quite clear, for reasons stated fully in the opinion by Judge Corliss that the debtor has lost his right to make the application. He has been guilty of great laches as to time, and has also impliedly waived his rights by his conduct with reference to the sale. I fully concur with the views expressed by Judge Corliss as to the proper disposition to be made of the case, but I prefer to limit my concurrence to the grounds I have mentioned, and do not care to express an opinion upon other features discussed in said opinion.
The order should be reversed.